IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-39,597-12




EX PARTE MANUEL LUPE RIOS, JR., Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W90-54751-U(C) IN THE 291ST DISTRICT COURT
FROM DALLAS COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to fifty years’ imprisonment.  The Fifth Court of Appeals affirmed his
conviction.  Rios v. State, No. 05-96-01073-CR (Tex. App.—Dallas 1998, pet. ref’d).
            Applicant contends, among other things, that he is actually innocent.  The trial court made
findings of fact and conclusions of law and recommended that we deny this ground.  We believe the
record is not adequate.  On the 11.07 form, Applicant says he prepared a memorandum and attached
exhibits.  These were not, however, forwarded with the record.  
            Gary Fitzsimmons, the Dallas County District Clerk, shall file an affidavit with this Court 
and state whether Applicant filed a memorandum and exhibits with his 11.07 form.  If he did,
Fitzsimmons shall state why they were not forwarded with the record. 
            This application will be held in abeyance until Fitzsimmons has filed his response.  His
response shall be forwarded to the Court within 30 days of the date of this order.  Any extensions
of time shall be obtained from this Court.
 
Filed: May 14, 2014
Do not publish